Citation Nr: 0824449	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-25 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to disability compensation, pursuant to 
38 U.S.C.A. § 1151, for additional right hip impairment as a 
result of VA medical treatment.  

2.  Entitlement to disability compensation, pursuant to 
38 U.S.C.A. § 1151, for additional eye impairment as a result 
of VA medical treatment.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from September 
1962 to December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California denied the issues on appeal.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

38 U.S.C.A. § 1151 provides in relevant part that 

(a)  compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of . . . [38 U.S.C.] 
shall be awarded for a qualifying 
additional disability or a qualifying 
death of a veteran in the same manner as 
if such additional disability or death 
were service-connected.  For purposes of 
this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and--

(1)  the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in § 1701(3)(A) of . . . 
[38 U.S.C.], and the proximate cause of 
the disability or death was--

(A)  carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or 

(B)  an event not reasonably 
foreseeable

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical treatment upon which the claim is 
based to his/her condition after such treatment has stopped.  
38 C.F.R. § 3.361(b) (2007).  

To establish that VA treatment caused additional disability, 
the evidence must show that the medical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received treatment and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2007).  

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the medical treatment 
caused the veteran's additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d) & 
(d)(1) (2007).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. 
§ 3.361(d)(2) (2007).  

A.  Right Hip

X-rays taken of the veteran's right hip in February 1994 
showed osteoarthrosis with osteophyte and cystic changes.  
Radiographic films of the right hip in September 1998 
illustrated moderate to prominent spurring and enthesopathy 
of the greater trochanter as well as changes of the margin or 
right femoral head at the junction with the femoral neck 
superiorly and inferiorly.  Repeat X-rays taken of this joint 
reflected mild osteoarthritic changes and greater trochanter 
enthesophytes in December 1999 and moderate osteoarthrosis in 
March 2004.  

In March 2004, the veteran was treated for significant right 
hip and right groin pain.  On May 27, 2004, she underwent a 
right total hip replacement.  Prior to the operation, the 
surgeon explained the risk and benefits of the procedure and 
anesthesia, which include but are not limited to:  risk of 
infection and bleeding, neurologic deficits, need for further 
surgery, and failure of prosthesis.  After the surgeon 
answered all of the veteran's questions, she expressed her 
desire to proceed with the operation.  

On the day following surgery, the veteran was discovered to 
have an intraoperative complication of acetabular fracture 
with pelvic discontinuity.  On June 3, 2004, she underwent an 
open treatment of the right acetabular fracture with plate 
and screws as well as revision of the right total hip 
replacement with a "Depuy" acetabular cage.  The 
post-operative diagnoses included right acetabular fracture 
and status post right total hip replacement with component 
malposition.  Following the surgery, the veteran was 
determined to be in stable condition with no complications.  

Subsequent medical records dated through July 2004 reflect 
physical therapy for the veteran's right hip pain and 
weakness.  A treatment session conducted later in June 2004, 
the treating occupational therapist observed that the veteran 
"seem[ed] . . . to have improved mobility compared to 
previous sessions."  In July 2004, the veteran's staples 
were removed, and steristrips were placed therein.  Her wound 
was otherwise determined to be clean, dry, and intact.  

In November 2004 the veteran complained of soreness and 
stiffness with prolonged sitting; her right hip was found to 
be stable.  X-rays taken of the veteran's right hip in April 
2005 showed status post right total hip replacement, cortical 
plate, and screw fixation with no change in appearance of 
heterotopic bone formation and no acute hardware 
complication.  Computed tomography completed several weeks 
later in the same month reflected right hip replacement 
producing artifacts and obscuration of detail of pelvis 
structures.  

Later in April 2005, the veteran underwent an excision of the 
heterotropic bone of the right hip with no complications.  
Prior to the surgery, a physician explained to the veteran 
that risks of the operation include, but are not limited to, 
bleeding, neurovascular damage, repeat procedure, and, in 
rare cases, myocardial infarction, cerebrovascular accident, 
and even death.  After the doctor answered the veteran's 
questions, she expressed her understanding of the risks 
involved and of the surgical plan and stated that she wished 
to proceed.  Post-surgery, she was determined to be stable 
with controlled pain.  Her right hip diagnosis was 
characterized as right hip heterotopic ossification.  

Subsequent medical records reflect follow-up treatment for 
suture-line drainage in May and June 2005 and for right hip 
pain in January 2006.  In February 2006, she sustained a 
right periprosthetic hip fracture and underwent an open 
reduction internal fixation two days later.  At a March 2006 
VA outpatient treatment session, the veteran reported doing 
well and experiencing no hip pain.  X-rays taken of the 
veteran's right hip in June 2006 showed status post open 
reduction internal fixation of complex right hemipelvis 
fracture; right total hip arthroplasty with multiple cerclage 
wires, lateral plate, and multiple screws indicative of prior 
femoral fracture; maintained alignment; and no radiographic 
evidence of hardware failure or acute complication.  

In the notice of disagreement which was received in June 
2005, the veteran asserted that a treating physician 
"admitted . . . [that the error made in the first right hip 
surgery in May 2004] was their fault and [that] he would 
redue . . . [the operation] on June 3, 2004."  The available 
medical records do not contain any such admission.  

B.  Eyes

Service medical records reflect that the veteran has 
refractive error.  An ocular examination in May 1993 
reflected "previous bilateral cataract surgery."  An August 
2000 VA outpatient treatment session report notes the 
following eye surgeries:  cataract extraction of the right 
eye with intraocular lens replacement in 1985, cataract 
extraction of the left eye in 1987, lens replacement in the 
right eye in approximately 1990, and anterior segment 
reconstruction of the left eye in approximately 1992.  A 
December 2003 VA outpatient treatment session report 
indicates that the veteran had undergone bilateral cataract 
surgery with lens implants in 1982 and 1985.  (In this 
regard, the Board notes that, in the notice of disagreement 
which was received at the RO in June 2005, the veteran 
maintained that she has undergone 4 surgeries on her eyes, 
including the first two operations which occurred in 1984 and 
1986.)  

The only report of eye surgery contained in the claims folder 
is a record of pupilloplasty, synechialysis, and anterior 
vitrectomy on the veteran's left eye in April 1999.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  After obtaining appropriate 
information from the veteran, the AOJ 
should procure copies of reports of eye 
surgeries that she has undergone since 
her separation from service in December 
1963.  In addition, the AOJ should 
obtain copies of records of right hip 
and eye treatment that the veteran has 
received at the VA Medical Center in 
San Diego, California since June 2006.  
All such available records should be 
obtained and associated with the claims 
file.  

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature, 
extent, and etiology of her right hip 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including X-rays, 
should be conducted.  

All pertinent pathology should be noted 
in the examination report.  The 
examiner should indicate whether the 
veteran has additional right hip 
disability resulting from VA treatment, 
including the May 27, 2004; June 3, 
2004; and April 26, 2005 surgeries.  In 
addressing this matter, the examiner 
should discuss whether any 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part 
in the furnishing of the surgical 
treatment proximately caused any 
additional right hip disability.  

3.  The veteran should also be 
scheduled for a VA ophthalmology 
examination to determine the nature, 
extent, and etiology of her eye 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

All pertinent pathology should be noted 
in the examination report.  The 
examiner should indicate whether the 
veteran has additional eye disability 
resulting from VA medical treatment, 
including any VA ocular surgery.  In 
addressing this matter, the examiner 
should discuss whether any 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part 
in the furnishing of the surgical 
treatment proximately caused any 
additional eye disability.  

4.  Following the completion of the 
above, the AMC should re-adjudicate the 
issues of entitlement to disability 
compensation, pursuant to 38 U.S.C.A. 
§ 1151, for additional right hip and/or 
eye impairment as a result of VA 
treatment, pursuant to 38 U.S.C.A. 
§ 1151, for additional as a result of 
multiple VA surgeries.  If the 
decisions remain in any way adverse to 
the veteran, she and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


